Detailed Action 
This Office Action is in response to amendment and remarks filed on 12/10/2021. This Action is made FINAL.
Claims 6, 8, 17, 23, 25 were canceled.
Claims 1-5, 7, 9-16, 18-22, 24 and 26-32 received on 12/10/2021 are considered in this office action. Claims 1-5, 7, 9-16, 18-22, 24 and 26-32 are pending for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is being considered by the examiner.

Response to Arguments
The abstract, title of the invention and specification were previously objected due to alleged informalities. In response to Applicant’s amendment, the objections have been withdrawn.

Claims 1-16 and 18-32 were previously rejected under 35 U.S.C. 101. In response to the Applicant’s amendment to claims 1 and 18, the rejection has been withdrawn.

Applicant’s arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant’s amendment. The newly added claim limitation of “a brake wear sensor configured to measure a wear state of a brake of one or more aircraft wheel brakes”, which was not previously present, necessitated the new grounds of rejection, as the wear relationship is now based on the wear state of a brake measured by the brake wear sensor.

Examiner agrees with the following applicant’s argument with respect to Mylaraswamy, “Mylaraswamy refers to a visual indicator relating to the brake, it also does not suggest determining the number of cycles, i.e., the number of flights the brake can be used for”. However, Mylaraswamy determines the time for the brake to be replaced by trending the condition indicators, or the mass lost due to wear or oxidation (Mylaraswamy par [0049]: “A condition indicator can be trended […] appropriate threshold values are supplied, and corresponding health indicators”; paragraph 0050: “the condition indicators may be displayed as data points plotted over time along with trend-line plot (e.g. running average)”). Although “time” is not “number of cycles”, it would have been obvious to someone of ordinary skill in the art, to convert “time” to “number of cycles”, as “time”, “number of cycles” or “mileage” are commonly used parameters to determine servicing requirements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, 18, 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 18, the phrase “determine a wear relationship between a wear state of the brake” renders the claim indefinite because it is unclear whether the “a wear state” is the “wear state” recited in the preceding claim limitation, “brake wear sensor configured to measure a wear state of a brake of one or more aircraft wheel brakes”. For examination purposes, the Examiner will interpret “determine a wear relationship” as “determine the wear relationship”, which is supported by the applicant’s specification (par [0075]: “Figure 4 is a graph illustrating the wear state and the predicted wear state as a function of the number of use cycles of the brake 200 according to an example. The vertical axis of the graph of Figure 4 represents the wear value (measured or predicted), whereas the horizontal axis represents the number of”).

Regarding claims 3 and 20, the phrase " predicted condition comprises " renders the claim indefinite because it is unclear whether the “predicted condition” comprises only “predicted oxidation state” or also the “predicted wear state of the brake” as recited in claims 1 and 18, “predicted condition comprising the predicted wear state of the brake”. For examination purposes, the Examiner will interpret “predicted condition comprises” as “predicted condition further comprises”.

Regarding claims 10 and 27, the phrase "predicted brake length value being determined based on a wear state of the brake" renders the claim indefinite because it is unclear whether the “a wear state” is the “wear state” recited in claims 1 and 18, “brake wear sensor configured to measure a wear state of a brake of one or more aircraft wheel brakes”. For examination purposes, the Examiner will interpret “predicted brake length value being determined based on a wear state of the brake” as “predicted brake length value being determined based on the wear state of the brake”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9-10, 12-16, 18-20, 24, 26-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 20090084637 A1, hereinafter Bailey), in view of Antanaitis et al. (US 20190017561 A1, hereinafter Antanaitis).

Antanaitis was cited in the previous Non-Final Office Action sent on 8/10/2021.

Regarding claim 1, Bailey teaches an aircraft apparatus for an aircraft having one or more aircraft wheel brakes (par [0003]: “It is important for aircraft safety that the brake heat stacks have sufficient capacity to absorb the kinetic energy of the aircraft during an emergency braking event such as a Rejected-Take-Off”, wherein “brake heat stacks” indicates has one or more aircraft wheel brakes), and 
a brake wear sensor configured to measure a wear state of a brake of one or more aircraft wheel brakes (par [0048]: “To measure the heat pack thickness 2 at ambient temperature an Electronic Control Unit (ECU) (not shown) first determines the actuator position when the heat pack 1 is closed, i.e. when the rams 13 have moved forward until the discs 10 and 12 have closed together and there is no clearance between them. The fact that the heat stack has reached its position can be determined by the electric actuator motor current increasing above a predetermined level. Alternatively, the ram or actuator can be fitted with a load transducer”; par [0049]: “The position of the actuator ram when the brake heat stack is fully closed is determined by the ECU processing a signal from a resolver mounted on the motor shaft to monitor rotation of the motor. Alternatively, other position sensing means can be used such as a position sensor mounted directly to the actuator ram”, wherein “position sensor” corresponds to brake wear sensor), the apparatus comprising a processor (par [0039]: “With the ability to determine the absolute heat pack size during operation cycles of the aircraft the brake control system can also be used to determine remaining service cycles in a brake heat stack and hence extend the measurement of wear to create a predictive tool for maintenance planning”; par [0048]: “Electronic Control Unit (ECU)”) configured to:
determine a wear relationship between a wear state of the brake and a number of use cycles of the brake (2. Average Wear Rate; pars [0062]-[0065]: “Inputs: Absolute (ambient temperature) heat wear relationship between a wear state of the brake and a number of use cycles of the brake);
determine a predicted wear state of the brake based on the wear relationship (par [0039]: “With the ability to determine the absolute heat pack size during operation cycles of the aircraft the brake control system can also be used to determine remaining service cycles in a brake heat stack and hence extend the measurement of wear to create a predictive tool for maintenance planning”, wherein the average wear rate, or wear relationship, can be used to predict the future wear state of the brake);
determine a number of future use cycles of the brake based on a predicted condition of the brake, the predicted condition comprising the predicted wear state of the brake (4. Remaining Service Cycles to Overhaul; pars [0068]-[0071]: “Inputs: Current average service cycle, absolute (ambient temperature) heat stack size, reject size, average wear per service cycle Outputs: Remaining service cycles Description: This function will determine the remaining amount of wearable material then divide it by the average wear rate per service cycle to give the remaining service cycles to overhaul”); and
provide an indication of the determined number of the future use cycles to ground crew and/or a pilot of the aircraft (par [0039]: “With the ability to determine the absolute heat pack size during operation cycles of the aircraft the brake control system can also be used to determine remaining service cycles in a brake heat stack and hence extend the measurement of wear to create a predictive tool for maintenance planning”, wherein “maintenance planning” infers provide an indication of the determined number of the future use cycles to ground crew and/or a pilot of the aircraft or maintenance personnel as planning will be based on the remaining service cycles), wherein:
the number of future use cycles is the number of use cycles for which the brake is allowed to be used, and a use cycle comprises all uses of the brake relating to a flight undertaken by the aircraft (par [0072]: “These algorithms utilise historic data on aircraft usage to determine the average wear rate and amount of wear remaining to predict the number of service cycles remaining before the heat stack will reach a fully worn or reject thickness”, wherein “service cycles” corresponds to use cycle), but fails to specifically teach provide an indication of the determined number of the future use cycles to ground crew and/or a pilot of the aircraft. 
However, Antanaitis teaches provide an indication of the determined number of the future use cycles to ground crew and/or a pilot of the aircraft (par [0035]: “The technical solutions described herein facilitate using sensor information, driver braking information and driver brake models to predict or estimate brake rotor thickness, and provide an indication of remaining brake rotor life, such as in remaining miles or percentage of brake rotor thickness, to the vehicle operator”, wherein “vehicle operator” corresponds to ground crew, and Antanaitis teaches displaying the result predicted brake condition in terms of “brake rotor life, such as in remaining miles or percentage of brake rotor thickness” which corresponds to “remaining service cycles” taught by Bailey. Moreover, “remaining miles” is pertinent to “remaining cycles” as they both indicate a parameter used to identify whether servicing is required).
Bailey and Antanaitis are both considered to be analogous to the claimed invention because they are in the same field estimating remaining usage of brake components in a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey to incorporate the teachings of Antanaitis and provide an indication of the determined number of the future use cycles to ground crew and/or a pilot of the aircraft. Doing so would allow the users to efficiently plan for maintenance (Antanaitis, par [0071]: “The technical solutions can save a vehicle owner from costly repairs resulting from excessive wear of a brake 

Regarding claim 2, Bailey in view of Antanaitis teaches the apparatus according to claim 1. Bailey further teaches wherein the predicted condition is a predicted future condition of the brake (par [0039]: “With the ability to determine the absolute heat pack size during operation cycles of the aircraft the brake control system can also be used to determine remaining service cycles in a brake heat stack and hence extend the measurement of wear to create a predictive tool for maintenance planning”, wherein the average wear rate, or wear relationship, can be used to predict the future wear state of the brake).


Regarding claim 3, Bailey in view of Antanaitis teaches apparatus according to claim 1. Bailey fails to specifically teach wherein: the predicted condition comprises a predicted oxidation state of the brake. 
However, Antanaitis further teaches wherein: the predicted condition comprises a predicted oxidation state of the brake (par [0016]: “In one or more examples, the brake rotor wear is an energy-based brake rotor wear. The processor further computes an oxidative brake rotor wear based on a time of exposure of the brake rotor, and computes the brake rotor wear by summing the oxidative brake rotor wear and the energy-based brake rotor wear”, wherein “energy-based brake rotor wear” corresponds to predicted wear state as disclosed by the applicant in par [0146]: “The amount of brake wear may be determined for all braking events where energy is input into the brake assembly 200 in a process involving friction that would cause a surface of the brake discs to wear. For example, wear of the brake discs due to friction may cause the length of the brake discs 202 (length L as shown in Figure 2) to decrease as brake disk material is lost by the action of friction”, and brake rotor is a part of the brake as disclosed by the applicant in specification par [0051]: “the brake 200 comprises a plurality of . 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bailey in view of Antanaitis to incorporate the teachings of Antanaitis and include the predicted oxidation state of the brake in the predicted condition. Doing so would provide a more accurate predicted condition as oxidation causes considerable degradation to the brake in high temperatures (Antanaitis par [0004]: “The braking system is an aggressive environment for corrosion and high temperature oxidation of the brake rotors, which are typically made of cast iron. The oxides produced can preferentially spall during normal brake applications.”).

Regarding claim 7, Bailey in view of Antanaitis teaches the apparatus according to claim 1. Bailey further teaches wherein the processor is configured to: determine the number of future use cycles predicting the number of future use cycles required for the predicted wear state to reach a wear threshold (4. Remaining Service Cycles to Overhaul; pars [0068]-[0071]: “Inputs: Current average service cycle, absolute (ambient temperature) heat stack size, reject size, average wear per service cycle Outputs: Remaining service cycles Description: This function will determine the remaining amount of wearable material then divide it by the average wear rate per service cycle to give the remaining service cycles to overhaul”, wherein the absence of “remaining amount of wearable material” corresponds to an a wear threshold).

Regarding claim 9, Bailey in view of Antanaitis teaches the apparatus according to claim 1. Bailey further teaches wherein the processor is configured to: determine the wear relationship based on one or more measured wear values (2. Average Wear Rate; pars [0062]-[0065]: “Inputs: Absolute (ambient temperature) heat stack size, current average service cycle, number of service cycles one or more measured wear values).

Regarding claim 10, Bailey in view of Antanaitis teaches the apparatus according to claim 1. The combination of Bailey in view of Antanaitis teaches wherein the predicted condition of the brake comprises a predicted brake length value (Antanaitis par [0001]: “The present application relates generally to a system and method for estimating the thickness of a vehicle brake rotor as it wears from use and, more particularly, to using sensor fusion, oxidation wear modeling, and brake modeling for estimating the thickness of a vehicle brake rotor as it wears from use”, wherein the “thickness of a vehicle brake rotor” corresponds to predicted brake length value), the predicted brake length value being determined based on a wear state of the brake and an oxidation length of the brake (; Antanaitis par [0016]: “In one or more examples, the brake rotor wear is an energy-based brake rotor wear. The processor further computes an oxidative brake rotor wear based on a time of exposure of the brake rotor, and computes the brake rotor wear by summing the oxidative brake rotor wear and the energy-based brake rotor wear”, wherein “brake rotor wear” corresponds to predicted brake length value, “oxidative brake rotor wear” corresponds to oxidation length of the brake and “energy-based brake rotor wear”, although not measured by the sensor, is wear due to friction thus can be substituted with the measured wear length of Bailey), the oxidation length being determined based on an oxidation state of the brake (Antanaitis par [0009]: “In one or more examples, the oxidative brake rotor wear is computed by scaling the time of exposure of the vehicle brake rotor by a predetermined oxidative wear parameter. In one or more examples, the predetermined oxidative wear parameter is specific to a material of the vehicle brake rotor”).

Regarding claim 12, Bailey in view of Antanaitis teaches the apparatus according to claim 10. The combination of Bailey in view of Antanaitis further teaches wherein the processor is configured to: determine the predicted brake length value by subtracting the oxidation length from a wear value (Antanaitis paragraph 0063: “Determining the brake rotor wear, at 440, includes computing the energy-based wear and the oxidation wear, and the total rotor wear is a sum of the two wear computations”, wherein the “summing” is equivalent to subtracting, as wear value disclosed by the applicant is the remaining thickness of the brake, while the “energy-based wear” is the thickness lost due to wear due to friction, which can be substituted by the measured wear value of Bailey).

Regarding claim 13, Bailey in view of Antanaitis teaches the apparatus according to claim 10. The combination of Bailey in view of Antanaitis further teaches wherein the processor is configured to: determine the number of future use cycles by predicting the number of future use cycles required for the predicted brake length value to reach a brake length threshold (Bailey par [0072]: “These algorithms utilise historic data on aircraft usage to determine the average wear rate and amount of wear remaining to predict the number of service cycles remaining before the heat stack will reach a fully worn or reject thickness”; Antanaitis par [0050]: “Each time the system 10 calculates the wear of the brake rotor, it is added to the previous calculations of wear over time, and can then be extrapolated from the vehicle mileage to determine the remaining mileage for each brake rotor”, wherein both Bailey and Antanaitis extrapolates to identify the remaining cycle or use until the brake length value to reaches a thickness threshold or thickness requiring servicing).

Regarding claim 14, Bailey in view of Antanaitis teaches the apparatus according to claim 13. The combination of Bailey in view of Antanaitis further teaches wherein the processor is configured to: determine a brake length relationship between a brake length value and a number of use cycles of the brake; and determine the predicted brake length value based on the brake length relationship (Bailey par [0072]: “These algorithms utilise historic data on aircraft usage to determine the average wear rate and amount of wear remaining to predict the number of service cycles remaining before the heat stack will reach a fully worn or reject thickness”; Antanaitis par [0050]: “Each time the system 10 calculates the wear of the brake rotor, it is added to the previous calculations of wear over time, and can then be extrapolated from the vehicle mileage to determine the remaining mileage for each brake rotor.”, wherein both Bailey and Antanaitis use “extrapolation” which corresponds to determine the predicted brake length value based on the brake length relationship. Although Antanaitis teaches “wear over time”, Bailey teaches “wear over cycle”).

Regarding claim 15, Bailey in view of Antanaitis teaches the apparatus according to claim 1. Antanaitis further teaches wherein the processor is configured to: compare the predicted condition of the brake to a condition of the brake determined based on one or more measured characteristics of the brake (par [0059]: “If the system 10 includes a brake rotor sensor that provides signals indicative of actual brake rotor thickness, the signals are used to gradually ramp out any differences between the estimation of the brake rotor thickness and the actual thickness over the remaining rotor thickness and life of the rotor 53. For example, the sensor may be set so that one or more wires break at a specific rotor thickness. If a significant difference exists between the estimate and the actual thickness, as determined when the sensor wires break contact, then this will be used to gradually adjust the estimate so that when the rotor 53 is near the replacement period, or the next sensor measurement, the total system accuracy will be as high as possible. For example, the estimate of the rotor life remaining is increased or decreased at a rate different from that observed so that the end of the life of the rotor 53 will be accurately determined”, wherein “If a significant difference exists between the estimate and the compare the predicted condition of the brake to a condition of the brake determined based on one or more measured characteristics of the brake, as “actual thickness” is an one or more measured characteristics of the brake).

Regarding claim 16, Bailey in view of Antanaitis teaches the apparatus according to claim 15. Antanaitis further teaches wherein the processor is configured to: determine whether or not a brake warning criterion is satisfied based on the comparison; and provide an indication that the brake warning criterion is satisfied (FIG. 5; par [0064]: “FIG. 5 depicts a flowchart of an example method for notifying the vehicle operator of the estimated brake rotor thickness according to one or more embodiments. The method includes determining whether the wear level of the brake rotor 53 is greater than a first predetermined threshold, as shown at 505. The rotor thickness is determined based on the process discussed herein. The first predetermined threshold is a predetermined value at which replacing the rotor 53 is recommended. For example, the replacement threshold may be a proportional value, such as 50% of original thickness of the rotor, or an absolute value, such as 2 mm. It should be noted that the above values are examples, and that different embodiments may use different threshold values than those above”; par [0065]: “If the replacement threshold is reached, the vehicle operator is notified to replace the brake rotor 53, as shown at 515. If the brake rotor thickness has not reached the replacement threshold, the method includes determining if the rotor thickness has reached a second predetermined threshold, as shown at 510. The second predetermined threshold may be a predetermined value that is representative of an inspection threshold. For example, the replacement threshold may be a proportional value, such as 75% of original thickness of the rotor, or an absolute value, such as 1.5 mm, 2 mm, or the like. It should be noted that the above values are examples, and that different embodiments may use different threshold values than those above. If the inspection threshold is reached, the vehicle operator is indicated to have the brake rotor 53 inspected, as shown at predicted brake length was used as the criteria for alerting the operator).

Regarding claim 18, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 1, and, therefore, is rejected on the same basis.

Regarding claim 19, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 2, and, therefore, is rejected on the same basis.

Regarding claim 20, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 3, and, therefore, is rejected on the same basis.

Regarding claim 24, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 7, and, therefore, is rejected on the same basis.

Regarding claim 26, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 9, and, therefore, is rejected on the same basis.

Regarding claim 27, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 10, and, therefore, is rejected on the same basis.

Regarding claim 29, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 13, and, therefore, is rejected on the same basis.

Regarding claim 30, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 14, and, therefore, is rejected on the same basis.

Regarding claim 31, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 15, and, therefore, is rejected on the same basis.

Regarding claim 32, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 16, and, therefore, is rejected on the same basis.

Claims 4-5, 11, 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Antanaitis and further in view of Mylaraswamy et al. (US 20150025735 A1, hereinafter Mylaraswamy).

Mylaraswamy was cited in the previous Non-Final Office Action sent on 8/10/2021.

Regarding claim 4, Bailey in view of Antanaitis teaches apparatus according to claim 3. Antanaitis further teaches wherein the oxidation state after a braking event is predicted using an oxidation model (par [0051]: “The processor 16 uses a combination of the above available information to estimate oxidation of the rotor 53. For example, the processor 16 uses an oxidative wear model for the material of the rotor 53 to determine how much the rotor 53 has worn based on the combination of the above available information. For example, the oxidative wear model uses a time of exposure of the rotor 53 and an oxidative wear parameter that is a predetermined configurable value”), but fails to specifically teach an oxidation model based on an initial thermal oxidation state before the braking event and temperature profile of the brake with respect to time.
oxidation model based on an initial thermal oxidation state before the braking event (paragraph 0058: “the oxidation of a carbon brake disk (e.g. friction material) vs. time follows a parabolic rate law. That is, at short times, there is little weight change, but with increasing time, weight loss rate increases”; paragraph 0059: “Specifically, a TGA is used to determine the weight loss of carbon materials in the catalyzed and non-catalyzed conditions as functions of time and temperature”, wherein parabolic rate law and TGA account for the increasing weight loss rate, thus indicating dependence on the initial thermal oxidation state) and temperature profile of the brake with respect to time (paragraph 0042 “The weight loss due to thermal oxidation(                        
                            ∆
                            
                                
                                    W
                                
                                
                                    t
                                    o
                                
                            
                        
                    ) is then determined as follows:
                
                    ∆
                    
                        
                            W
                        
                        
                            t
                            o
                        
                    
                    =
                    T
                    G
                    A
                    
                        
                            
                                
                                    T
                                
                                
                                    p
                                    e
                                    a
                                    k
                                
                            
                            
                                
                                    n
                                
                            
                            ,
                             
                            τ
                        
                    
                
            
where (                        
                            T
                            G
                            A
                        
                    ) is a weight loss function determined experimentally from well-known thermo-gravimetric analysis (                        
                            T
                            G
                            A
                        
                    ) tests, and (                        
                            τ
                        
                    ) is the dwell time in seconds” and                         
                            
                                
                                    T
                                
                                
                                    p
                                    e
                                    a
                                    k
                                
                            
                        
                     is the peak temperature point). 
Mylaraswamy is considered to be analogous to the claimed invention because it is in the same field estimating remaining usage of brake components in a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxidation model of Bailey in view of Antanaitis and incorporate the thermal oxidation model of Mylaraswamy. Doing so would improve the oxidation model by further accounting for mass loss due to oxidation which occurs in high temperatures, hence providing a more accurate result on the predicted condition  (par [0005]: “Hence, there is a need for a system and method of monitoring brakes on an aircraft that can accurately determine the health of the brakes and thereby alleviate unanticipated delays and/or downtime due to unanticipated amounts of wear”).

Regarding claim 5, Bailey in view of Antanaitis teaches the apparatus according to claim 3. Bailey further teaches predicting the number of future use cycles required for the predicted state to reach an threshold (Bailey 4. Remaining Service Cycles to Overhaul; Bailey pars [0068]-[0071]: “Inputs: Current average service cycle, absolute (ambient temperature) heat stack size, reject size, average wear per service cycle Outputs: Remaining service cycles Description: This function will determine the remaining amount of wearable material then divide it by the average wear rate per service cycle to give the remaining service cycles to overhaul”) but fails to specifically teach wherein the processor is configured to: determine the number of future use cycles by predicting the number of future use cycles required for the predicted oxidation state to reach an oxidation threshold 
However, Mylaraswamy teaches wherein the processor is configured to: determine the number of future use cycles by predicting the number of future use cycles required for the predicted oxidation state to reach an oxidation threshold (Mylaraswamy par [0049]: “A condition indicator can be trended […] appropriate threshold values are supplied, and corresponding health indicators”, paragraph 0050: “the condition indicators may be displayed as data points plotted over time along with trend-line plot (e.g. running average)”; paragraph 0062:
                
                    C
                    I
                    
                        
                            n
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    L
                                                    a
                                                    n
                                                    d
                                                    i
                                                    n
                                                    g
                                                     
                                                    e
                                                    n
                                                    e
                                                    r
                                                    g
                                                    y
                                                     
                                                    (
                                                    M
                                                    J
                                                    )
                                                
                                            
                                            
                                                
                                                    W
                                                    e
                                                    i
                                                    g
                                                    h
                                                    t
                                                     
                                                    l
                                                    o
                                                    s
                                                    s
                                                     
                                                    d
                                                    u
                                                    e
                                                     
                                                    t
                                                    o
                                                     
                                                    n
                                                    o
                                                    r
                                                    m
                                                    a
                                                    l
                                                     
                                                    w
                                                    e
                                                    a
                                                    r
                                                     
                                                    (
                                                    l
                                                    b
                                                    )
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    W
                                                    e
                                                    i
                                                    g
                                                    h
                                                    t
                                                     
                                                    l
                                                    o
                                                    s
                                                    s
                                                     
                                                    d
                                                    u
                                                    e
                                                     
                                                    t
                                                    o
                                                     
                                                    t
                                                    h
                                                    e
                                                    r
                                                    m
                                                    a
                                                    l
                                                     
                                                    o
                                                    x
                                                    i
                                                    d
                                                    a
                                                    t
                                                    i
                                                    o
                                                    n
                                                     
                                                    (
                                                    l
                                                    b
                                                    )
                                                
                                            
                                            
                                                
                                                    W
                                                    e
                                                    i
                                                    g
                                                    h
                                                    t
                                                     
                                                    l
                                                    o
                                                    s
                                                    s
                                                     
                                                    d
                                                    u
                                                    e
                                                     
                                                    t
                                                    o
                                                     
                                                    c
                                                    a
                                                    t
                                                    a
                                                    l
                                                    y
                                                    t
                                                    i
                                                    c
                                                     
                                                    w
                                                    e
                                                    a
                                                    r
                                                     
                                                    (
                                                    l
                                                    b
                                                    )
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
; paragraph 0063:
                
                    H
                    I
                    
                        
                            n
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        G
                                        R
                                        E
                                        E
                                        N
                                        :
                                        a
                                        c
                                        t
                                        i
                                        o
                                        n
                                        :
                                        d
                                        o
                                         
                                        n
                                        o
                                        t
                                        h
                                        i
                                        n
                                        g
                                    
                                
                                
                                    
                                        Y
                                        E
                                        L
                                        L
                                        O
                                        W
                                        :
                                        a
                                        c
                                        t
                                        i
                                        o
                                        n
                                        :
                                        v
                                        i
                                        s
                                        u
                                        a
                                        l
                                         
                                        i
                                        n
                                        s
                                        p
                                        e
                                        c
                                        t
                                        i
                                        o
                                        n
                                    
                                
                                
                                    
                                        R
                                        E
                                        D
                                        :
                                        a
                                        c
                                        t
                                        i
                                        o
                                        n
                                        :
                                        r
                                        e
                                        m
                                        o
                                        v
                                        e
                                         
                                        a
                                        n
                                        d
                                         
                                        r
                                        e
                                        p
                                        l
                                        a
                                        c
                                        e
                                    
                                
                            
                        
                    
                
            
, wherein Mylaraswamy does not explicitly teach based on “cycles”, but over “time”, but Bailey does. Moreover, health vs time can be converted to health vs cycle, with additional data of time vs cycle, and is obvious to someone of ordinary skill in the art).
Mylaraswamy is considered to be analogous to the claimed invention because it is in the same field estimating remaining usage of brake components in a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine the number of future use cycles by predicting the number of future use cycles required for the predicted oxidation state to reach an oxidation threshold. Doing so would allow efficient maintenance planning based on the condition of the brake, thus maintenance time and cost  (par [0005]: “Hence, there is a need for a system and method of monitoring brakes on an aircraft that can accurately determine the health of the brakes and thereby alleviate unanticipated delays and/or downtime due to unanticipated amounts of wear”).

Regarding claim 11, Bailey in view of Antanaitis teaches the apparatus according to claim 10. Antanaitis teaches determine the oxidation length (par [0051]: “The processor 16 uses a combination of the above available information to estimate oxidation of the rotor 53. For example, the processor 16 uses an oxidative wear model for the material of the rotor 53 to determine how much the rotor 53 has worn based on the combination of the above available information. For example, the oxidative wear model uses a time of exposure of the rotor 53 and an oxidative wear parameter that is a predetermined configurable value”), but fails to specifically teach determining the oxidation length based on an amount of mass lost from the brake as indicated by the oxidation state, an area of a brake disc of the brake and an original density of the brake.
However, Mylaraswamy teaches determining an amount of mass lost from the brake as indicated by the oxidation state (paragraph 0042 “The weight loss due to thermal oxidation(                        
                            ∆
                            
                                
                                    W
                                
                                
                                    t
                                    o
                                
                            
                        
                    ) is then determined as follows:
                
                    ∆
                    
                        
                            W
                        
                        
                            t
                            o
                        
                    
                    =
                    T
                    G
                    A
                    
                        
                            
                                
                                    T
                                
                                
                                    p
                                    e
                                    a
                                    k
                                
                            
                            
                                
                                    n
                                
                            
                            ,
                             
                            τ
                        
                    
                
            
where (                        
                            T
                            G
                            A
                        
                    ) is a weight loss function determined experimentally from well-known thermo-gravimetric analysis (                        
                            T
                            G
                            A
                        
                    ) tests, and (                        
                            τ
                        
                    ) is the dwell time in seconds” and                         
                            
                                
                                    T
                                
                                
                                    p
                                    e
                                    a
                                    k
                                
                            
                        
                     is the peak temperature point).
	Mylaraswamy is considered to be analogous to the claimed invention because it is in the same field estimating remaining usage of brake components in a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oxidation model of Bailey in view of Antanaitis and incorporate the thermal oxidation model of Mylaraswamy. Doing so would improve the oxidation model by further accounting for mass loss due to oxidation which occurs in high temperatures, hence providing a more accurate result on the predicted condition  (par [0005]: “Hence, there is a need for a system and method of monitoring brakes on an aircraft that can accurately determine the health of the brakes and thereby alleviate unanticipated delays and/or downtime due to unanticipated amounts of wear”). Bailey in view of Antanaitis and further in view of Mylaraswamy fails to specifically teach oxidation length based on an amount of mass lost from the brake as indicated by the oxidation state, an area of a brake disc of the brake and an original density of the brake.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the oxidation length based on an amount of mass lost from the brake as indicated by the oxidation state, an area of a brake disc of the brake and an original density of the brake. Although, Bailey in view of Antanaitis and further in view of Mylaraswamy fails to specifically teach an area of a brake disc of the brake and an original density of the brake, they are measurable and obtainable parameters. Furthermore, as disclosed by the applicant, oxidation length is a hypothetical length which corresponds to the amount of material lost from the brake discs due to oxidation (paragraph 0089: “the oxidation length is a hypothetical length which corresponds to the amount of material lost from the brake discs due to oxidation”).  Hence, with known 1) mass loss from the brake due to oxidation, 2) area of a brake disc and 3) original density of the brake, one of ordinary skill in the art is able to obtain the length loss corresponding to the weight loss, assuming uniform wear. Doing so, would allow consistent usage of units when summing the degree of degradation due to 

Regarding claim 21, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 4, and, therefore, is rejected on the same basis.

Regarding claim 22, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 5, and, therefore, is rejected on the same basis.

Regarding claim 28, it recites a method similar to the claim limitations performed by an aircraft apparatus recited in claim 11, and, therefore, is rejected on the same basis.

Conclusion
Tseng (US-9846978-B1) discloses determining a life cycle profile for a vehicle component based on the at least one cluster. The data includes state of health information associated with the vehicle component. Specifically, FIG. 4 illustrates a component life cycle generated from data collected from multiple vehicles over time and incorporated into a cluster.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668